          Case 4:19-cv-00017-KGB Document 41 Filed 11/19/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

AMERICAN ATHEISTS, INC.;                                                      PLAINTIFFS
BETTY JO FERNAU;
CATHERINE SHOSHONE;
ROBERT BARRINGER; AND
KAREN DEMPSEY

VS.                                   CASE NO. 4:19-CV17-RGB

STANLEY JASON RAPERT, IN HIS                                                  DEFENDANT
INDIVIDUAL AND OFFICIAL CAPACITY

                    MEMORANDUM IN SUPPORT OF MOTION FOR A
                        RULE 16 PRE-TRIAL CONFERENCE

        This matter has been pending since January 8, 2019. There has been no written Discovery.

There have been no depositions. Yet another session of the Arkansas General Assembly will

commence in early January. Defendant, Rapert, will be an active participant in the proceedings of

the General Assembly and surely will again be a prolific user of Twitter and Facebook.

        The complaint in this matter seeks to insue that Rapert’s use of these 2 varieties of social

media are available to Plaintiffs for observation and comment when they are utilized as public

fora.

        According to the Local Rules for the Eastern District of Arkansas, “an Initial Scheduling

Order will issue setting forth the date by which the parties must hold their [Rule] 26(f) conference,”

among other related deadlines. L.R. 16.1 (emphasis added). Rule 16 requires that, after the parties

have held their Rule 26(f) conference, the Court must issue a further scheduling order limiting “the

time to join other parties, amend the pleadings, complete discovery, and file motions,” Fed. R. Civ.

P. 16(b)(3)(A), and that such an order must issue “within the earlier of 90 days after any defendant
            Case 4:19-cv-00017-KGB Document 41 Filed 11/19/20 Page 2 of 3




has been served with the complaint or 60 days after any defendant has appeared,” F.R.C.P.

16(b)(2).

       It has been nearly two years since Defendant Rapert first appeared before the Court in this

matter and over six months since the Court deemed Defendant Rapert to have answered in his

individual capacity, yet no date has been set by which the parties must hold a 26(f) conference.

The purpose of Rule 16 could not be more applicable and appropriate in the circumstances of this

case. Fed. R. Civ. P. 16(a).

       The issuance of an Order Scheduling a Rule 16 Conference will surely expedite the

disposition of this matter which has lingered for 1 year and 10 months since the hearing on the

Motion for a TRO and Preliminary Injunction. Further, it will be put the matter on track to conduct

whatever further discovery is necessary to conclude the matter, either by trial or motion.

       Lastly, it will eliminate wasteful pretrial activities.

       If the court will issue a Order Scheduling a Pre-trial Conference and Preliminary

Scheduling Order, Plaintiffs will promptly initiate Discovery and rapidly move the case to a

conclusion.
Case 4:19-cv-00017-KGB Document 41 Filed 11/19/20 Page 3 of 3




                                 Respectfully Submitted,

                           By:   Geoffrey T. Blackwell
                                 Pro hac vice
                                 N.J. Bar No. 120332014
                                 Pa. Bar No. 319778
                                 American Atheists, Inc.
                                 1100 15th St. NW
                                 Fourth Floor
                                 Washington, D.C. 20005
                                 Email: legal@atheists.org
                                 Phone: (908) 276-7300, ext. 310

                                 Philip E. Kaplan
                                 Ark. Bar No. 68026
                                 CROSS, GUNTER, WITHERSPOON
                                 & GALCHUS, P.C.
                                 500 President Clinton Avenue, Suite 200
                                 Post Office Box 3178 (72203)
                                 Little Rock, Arkansas 72201
                                 Telephone: (501) 371-9999
                                 Facsimile: (501) 371-0035
                                 E-mail: pkaplan@cgwg.com

                                 Counsel for Plaintiffs
